Case 1:12-cv-01466-ALC Document 36-18 Filed 08/26/19 Page 1 of 6

 

 

 
Case 1:12-cv-01466-ALC Document 36-18 Filed 08/26/19 Page 2 of 6

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

x
|
FIRST KEYSTONE CONSULTANTS, INC.,
ROBERT H. SOLOMON and JANE SOLOMCN,

Index No. 27095/05

Plaintiffs,

-against- AFFIDAVIT

DDR CONSTRUCTION SERVICES, SPECO
ELECTRIC, INC., CLIFFORD R. WEINER and
DEBBIE ANN WEINER,

Defendants/Third-Party Plaintiffs,

-against-

SCHLESINGER ELECTRICAL CONTRACTORS,
INC., and JACOB LEVITA,

Third-Party Defendants.
Xx

ISTATE OF NEW YORK )
COUNTY OF QUEENS }ss.:

JOSEPH GUDDEM! being duly sworn deposes and says:
1. i have personal knowledge of the matters sworn to herein.

2. | have worked as a consultant for Schlesinger Siemens Electrical, LLC since the

award of the 26"" Ward project. My role is oversight of financial administration for Schlesinger

Siemens Electrical, LLC in Maspeth, New York.

3. Schlesinger Siemens Elecirical, LLC is the electrical prime contractor of record

for 26" Ward project with the DEP which was awarded August 31, 2005. The LLC is also the

 

electrical prime contractor of record for DEP projects known as Wards island 79E, Wards Island

87E (BNR), Craton E41 and Croton E2. The LLC is a subcontractor for WDF and Sharon

projects. These are the only current LLC projects.

 

4, ltis my responsibility, from the Maspeth, New York office, to prepare requisitions

in the name of Schlesinger Siemens Electrical, LLC that are submitted to the New York City

 

 
 

 

Case 1:12-cv-01466-ALC Document 36-18 Filed 08/26/19 Page 3 of 6

Department of Environmental Protection (the “DEP”) for each construction job separately for

which the LLC is a prime contractor.

5. The LLC does not requisition the DEP for the WDF and Sharon projects. The

LLC, is a subcontractor on these jobs and does not have a contractual relationship with the DEP

on these projects. The LLC has not requisitioned the prime contractor for WDF and Sharon

projects.

6. The Maspeth, New York office does not maintain copies of any draft requisitions.

 

Rather, it only maintains final requisitions to the DEP.

7. Payment of the requisitions by the DEP is not made to Schlesinger Siemens

Electrical, LLC in Maspeth, New York,

 

8. Rather, payments on requisitions are received by Schlesinger Siemens

Electrical, LLC in Alpharetta, GA. Siemens in Alpharetta, GA maintains those accounts.

9. Schlesinger Siemens Electrical, LLC in Maspeth, New York does not have

personal knowledge of the accounts and financial records that are maintained by Siemens in

Aipharetta, GA relating to the construction projects.

10. Schlesinger Siemens Electrical, LLC in Maspeth, New York does nat maintain

the underlying financial data that is referenced in any Board of Managers meeting minutes, does
not maintain balance sheets and income statements for 2005 and 2006, does not have manihly
and quarterly reports for 2007 and does not maintain Board of Managers documents that reflect

anticipated gross profits.

1f. Other than the requisitions thernselves, Schlesinger Siemens Electrical LLC in

Maspeth, New York does not maintain business records {o reflect project status based upon

percentage completion and the amount earned but not billed for each project.

 

12 Siemens.of Schlesinger. Siemens. Electrical, LLC in Alpharetta, GA maintains its

own records with respect to billings for equipment for the projects that are being performed by

 

 
Case 1:12-cv-01466-ALC Document 36-18 Filed 08/26/19 Page 4 of 6

the LLC and ali job costs and administrative overhead as they are invoiced by the LLC in

Maspeth, New York,

13. Siemens in Alpharetta, GA maintains its own records with respect to project

funds received from the New York City Department of Environmental Protection and costs

incurred with respect to each of the projects being performed by the Schlesinger Siemens

Electrical LLC.

14, Siemens uses its own funds to finance the construction projects and to pay

invoices from Schlesinger for Schlesinger Siemens, LLC in Maspeth, New York.

15. Because the LLC in Maspeth, NY does not receive any monies directly from the

DEP, Schlesinger Siemens, LLC in Alpharetta, Georgia curently transfers monies to a
Schlesinger bank account in Long island City, New York, a general operating account, to enable

the LLC to pay invoices from its local suppliers/vendors/consultants and payroll, among other

things.

16. The Schlesinger bank account to which Schlesinger Siemens, LLC in Alpharetta,

Georgia transfers monies in Long Island City is currently under my supervision and direction

since July, 2007.

17. The monies received by the LLC from the DEP do not fully cover the amount of

the invoices from local suppliers/vendors/consultants. Siemens charges Schlesinger interest for

monies advanced.

18. Prier to July, 2007, the monies transferred from Alpharetta to New York were to

the same Schlesinger bank account but were not under my direction, supervision and control,

but was under the direction, supervision and contro! of Schlesinger.

19. Since Schlesinger Siemens Electrical, LLC in New York only had one project for

 

aaa _--a.period. of time,i.e.,-the-26" Ward_project,-the.account.to-which- Siemens-electronically:

transferred monies to was titled Schlesinger 26" Ward special account and was the general

_ operating account,

 
Case 1:12-cv-01466-ALC Document 36-18 Filed 08/26/19 Page 5 of 6

20. Soon after | assumed direction and supervision of this account, the title of this

account was changed to Schlesinger Electrical Contractors, Inc. Special Account.
21. Prior to July 2007, it was my responsibility to invoice Siemens but not my

responsibility to pay the invoices to local vendors/suppliers/consultants and/or payroll which was

performed by Schlesinger. | have no personal knowledge regarding same.

22, The amount of monies transferred irom Alpharetta to Long Island City is based

on the invoices fram local vendors/suppliers/consultant and payroll which | submit to Siemens in

Alpharetta.

23, The invoices that | submit to the LLC in Alpharetta are grouped and organized by

each construction project but the monies transferred to Maspeth are wire transferred in a tump

sum, the total of which is the exact amount of the sum of the invoices for each project.

24. Upon receipt of such lump sum, | initiate a transfer from the account io which the

Jump sum was transferred to separate accounts for each project in the same amount that was

invoiced to the LLC in Alpharetta.

25. From these separate accounts for each construction project i pay invoices as

they are incurred for each separate construction project.

26, Siemens in Aipharetta, GA has provided to the LLC in New York on occasion

with a summary of monies received, monies paid, and costs incurred per project. The last such
summary was in May or June 2007 and reflected total negative cash for all LLC projects of $5.8

million dollars.

27. Administrative expenses and overhead that are charged to a project can be

allocated by project if and when a final accounting is rendered upon completion of a project if

and when there is going to be a distribution in connection with one of the construction projects.

26

has used funds for the 26" Ward project to pay invoices for any other project.

it is-simply-untrue-that-Schlesinger- Siemens-Electrical-:i:G-in-Maspeth;New-¥' OPK

 
Case 1:12-cv-01466-ALC Document 36-18 Filed 08/26/19 Page 6 of 6

29. Once again, it is Siemens in Alpharetta, GA for Schlesinger Siemens Electrica}

LLC that maintains all financial records with respect to all project funds received, ail funds

advanced by Siemens to pay the invoices for each project and each project's aquipment, labor
costs, administrative overhead that is incurred by S

 

 

sat rn to before me this
ay of October, 2007

Oy, fsa

Notary Public

w Y,

aug: 9. O1RIG1a7989 on

cot ®0 in Queens County
Mission Expires 12/05/20 09

 
